Exhibit 4.5 FOURTH AMENDMENT AND MODIFICATION TO AMENDED AND RESTATED LOAN AGREEMENT THIS FOURTH AMENDMENT AND MODIFICATION TO AMENDED AND RESTATED LOAN AGREEMENT (the “ Amendment ”) is made effective as of the 16th day of November, 2016, by and among J & J SNACK FOODS CORP. (“ Parent ”), THE SUBSIDIARIES OF J & J SNACK FOODS CORP. SIGNATORY HERETO (the “ Subsidiary Borrowers ”; together with Parent, each, a “ Borrower ” and, collectively, the “ Borrowers ”), THE BANKS SIGNATORY HERETO (the “ Banks ”) and CITIZENS BANK OF PENNSYLVANIA , as sole administrative agent and arranger for the Banks (the “ Agent ”). BACKGROUND A.Pursuant to that certain Amended and Restated Loan Agreement dated December 1, 2006, by and among Borrowers, Banks and Agent (as amended by that certain First Amendment and Modification to Amended and Restated Loan Agreement dated as of November 22, 2011, that certain Waiver and Second Amendment and Modification to Amended and Restated Loan Agreement dated as of April 6, 2014, that certain Third Amendment and Modification to Amended and Restated Loan Agreement dated as of October 22, 2015, and as the same may hereafter be further amended, modified, supplemented or restated from time to time, being referred to herein as the “ Loan Agreement ”), Banks agreed, inter alia , to extend to Borrowers a revolving credit facility in the maximum amount of up to Fifty Million Dollars ($50,000,000.00). B.Borrowers have requested and Banks and Agent have agreed to amend the Loan Agreement in accordance with the terms and conditions contained herein. C.All capitalized terms contained herein and not otherwise defined herein shall have the meanings set forth in the Loan Agreement. NOW, THEREFORE , intending to be legally bound hereby, the parties hereto agree as follows: 1. New Defined Terms . The following new defined terms “ Commodity Exchange Act
